PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GRIMES et al.
Application No. 16/445,335
Filed: 19 Jun 2019
For: Broadband Exciton Scavenger Device


:
:	DECISION ON PETITION
:
:	
:



This is a decision on the petition under 37 CFR 1.181, filed August 30, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for failure to respond in a timely manner to the non-final Office action, mailed February 8, 2021, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment, mailed August 30, 2021, erroneously states that no reply to the February 8, 2021 non-final Office action was received in the Office.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that a petition for a three month extension of time pursuant to 37 CFR 1.136(a) and authorization to charge the $1480 fee to petitioner’s credit card and a proper reply to the February 8, 2021 non-final Office action were timely filed on Monday, August 9, 2021. A review of the image file wrapper for the application reveals an amendment and a petition for a three month extension of time were received in the Office on August 9, 2021. A review of Office financial records for this application reveals the Office charged a $1480 three month extension of time to petitioner’s credit card on August 9, 2021. 

The 6 month due date to timely reply to the February 8, 2021 non-final Office action fell on Sunday, August 8, 2021. When the day, or the last day fixed by statute or by or under this part for taking any action or paying any fee in the United States Patent and Trademark Office falls on Saturday, Sunday, or on a Federal holiday within the District of Columbia, the action may be taken, or the fee paid, on the next succeeding business day which is not a Saturday, Sunday, or a Federal holiday. 37 CFR 1.7(a). Because the 6 month due date fell on Sunday, August 8, 2021, applicant had until the next succeeding business day, Monday, August 9, 2021, to reply. 

As a proper reply to the non-final Office action was timely filed on Monday, August 9, 2021, the last possible date for timely response, the petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the August 11, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center GAU 2817 for the examiner of record’s consideration of the amendment timely filed on Monday, August 9, 2021.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET